Case: 3:21-cv-00001-NBB-JMV Doc #: 1 Filed: 01/04/21 1 of 13 PagelD #: 1

DMAP Pro Se: EEOO Complaint

United States District Court

; Click here to enter text.
JNITED S STRICT COURT

_ Waeth a_F Aye. Clael

 

 

(In the space above enter the full name(s) of the plaintiff(s).)

-against- Case No. F. TAC 8 oo\- eee nf
; . (To be filled out by Clerk’s
CRown Cprxk aud Ses! Office only)

Jury Demand?
LlYes

L] No

 

 

 

(In the space above enter the full name(s) of the defendant(s).
If you cannot fit the names of all of the defendants in the
space provided, please write “see attached” in the space
above and attach an additional sheet of paper with the full list
of names. The names listed in the above caption must be
identical to those contained in Section I. Do not include
addresses here.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the last
four digits of a social security number; the year of an individual’s birth; a minor’s initials; and
the last four digits of a financial account number.

 

 

 

Page lof5
Case: 3:21-cv-00001-NBB-JMV Doc #: 1 Filed: 01/04/21 2 of 13 PagelD #: 2

DMAP Pro Se: EEQO Complaint
I. PARTIES

Plaintiff
List your name, address and telephone number. Do the same for any additional plaintiffs named.
Attach additional sheets of paper as necessary.

Plaintiff: Cine  MaethA F

Name (Last, First, MI)

Hil Sanders “Rd

 

Street Address

Pauola , Sardis MS 3hble le
County, City State Zip Code
loled-SD\- Lol 2 Viams4! Ail,
Telephone Number E-mail Address (ff available)

Defendant(s)

List all defendants. You should state the full name of the defendants, even if that defendant is a
government agency, an organization, a corporation, or an individual. Include the address where
each defendant resides or does business. Make sure that the defendant(s) listed below are
identical to those contained in the caption. Attach additional sheets of paper as necessary.

pefendant1: CRown Coek pnd Seal

Name (Last, First)

199 C Row DR

Street Address

lamola Poatesv: ile MS 3860 lo

County, City State Zip Code
Nature of business: \Y) AN/) Cactor ep.

Defendant 2:

 

Name (Last, First)

 

Street Address

 

County, City State Zip Code

Nature of business:

 

Page 2 of 5
I. CAUSE OF ACTION

DMAP Pro Se: EEOO Complaint
Case: 3:21-cv-00001-NBB-JMV Doc #: 1 Filed: 01/04/21 3 of 13 PagelD #: 3

Check only the options below that apply in your case.

This employment discrimination lawsuit is brought under:

[Y Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., for
employment discrimination on the basis of race, color, religion, sex, or national origin.

O Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et
seq., for employment discrimination on the basis of age. My year of birth is:

CO) Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., for employment

discrimination on the basis of a disability by an employer which constitutes a program or
activity receiving federal financial assistance.

oe

employment discrimination on the basis of a disability.

O Click here to enter text.

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et seq., for

This Court has subject matter jurisdiction over this case under the above-listed statutes and under

28 U.S.C. §§ 1331 and 1343.

mM. STATEMENT OF CLAIM

The conduct complained of in this lawsuit involves (check only those that apply):

 

 

 

CLAIM DATE(S) OF PLACE OF
OCCURRENCE OCCURRENCE
CO failure to hire me
(fermination of my employment 1-] 2 -20/9 Men Cork + Seal

 

CZ failure to promote me

 

CI failure to accommodate my disability

 

CJ terms and conditions of my employment
differ from those of similar employees

 

retaliation

5 -15~-20)9

CRow Cokk. + Sea!

 

[Yharassment

1-48&- 20)9

CRow Co¥h +SeAl

 

 

other (specify below):
Menteln And Racism

 

5- 0-30 (4

Chow Cork +5e4\

 

 

 

Page 3 of 5
Case: 3:21-cv-00001-NBB-JMV Doc #: 1 Filed: 01/04/21 4 of 13 PagelD #: 4

DMAP Pro Se: EEOO Complaint

The conduct of Defendant(s) was discriminatory because it was based on (check only those that
apply):

(Wace CL) religion C) national origin C) age (year of
CZ color [sex baisability birth:
Facts

State here briefly the specific facts that support your claim:

\_had +p PRove My Mental stability with severs!

eC) ip 4 id NO @

Awything EV , A eve IN€S ubth
Ni po. tresses

IV. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the EEOC or any other federal
or state agency?

iM Yes (You must attach a copy of the charge to this complaint.)
O No

Have you received a Notice of Right to Sue from the EEOC?

a Yes (You must attach a copy of the Notice of the Right to Sue.)
C No

V. RELIEF

The relief I want the court to order is (check only those that apply):

Direct the defendant to hire the plaintiff

Direct the defendant to re-employ the plaintiff

Direct the defendant to promote the plaintiff.

Direct the defendant to reasonably accommodate the plaintiff's religion
Direct the defendant to reasonably accommodate the plaintiff's disabilities
Direct the defendant to (specify):

& NSA o Crmort ibwall hu

WOOOO0

 

Page 4o0f5
Case: 3:21-cv-00001-NBB-JMV Doc #: 1 Filed: 01/04/21 5 of 13 PagelD #: 5

DMAP Pro Se: EEOO Complaint

VI. CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk's
Office may result in the dismissal of my case.

 

12-10-2040 Maite Fag Cla
Dated Plaintiff's Signa

_

Clavk MagthA &

Printed Name (Last, First, MI)

List the same information for any additional plaintiffs named. Attach additional sheets of paper
as necessary.

Page 5 of 5
Se 97. : - #:1 Filed: 01/04/21 6 of 13 PagelD #: 6
EEOC Fem i618 (immer OSE: 3:21-CV BO CE NE AE eae OPPORTUNITY COMMISSION 9

 

NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)

To: Martha F. Clark From: Memphis District Office

411 Sanders Road 1407 Union Avenue
Sardis, MS 38666 Suite 300

Memphis, TN 38104

[J On behaif of person(s) aggrieved whose ideniity is
CONFIDENTIAL (29 CFR §1601. 7(a))

EEOC Charge No. EEOC Representative . Telephone No.

Tommye L. Cooper,
480-2020-00680 investigator i : (801) 544-0086
(See also the additional information enclosed with this form.)
NOTICE To THE PERSON AGGRIEVED: . :

Title Vil of the Civil Rights Act of 1864;-the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
_ Act (GINA): This is your Notice of Right to ‘Sue, issued under Title Vil, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 30 DAYS

of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filling suit based on a claim under
State law may be different.) _ us .

[x] More than 180 days have passed since the filing of this charge.

Cc] Less than 180 days have passed since the filing of this charge, but | have determined that itis unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

[x] The EEOC is terminating its processing of this charge.
tT] ~ The EEOC will cantiriue-to process this charge. a CORR Lad oe

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at ariy'tinie from’60. days. after the charge was filed until
80-days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

[| The EEOC is closing your case. Therefore, your lawsuit tnder.the ADEA must be filed in federal or state court WITHIN
$0 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

[| The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

On behalf of the Commission

 

 
   

Jommye Ff. Cooper for September 21, 2020
Enclosures(s) FO, Delner Franklin-Thomas, (Date Maiied)
pm Bt District Director |
66ers ceKendra Thornton: 300 fer en cot ae age viet ‘Haley C. Fuller 8 os
Hs. # Ogletree, Deakins, Nash, Smoak & Stewart,P.C © ces. 5: WAIDE & ASSOCIATES, PAL. “Sn ne sch
per The Ogletree Bldg. P O Box 1357
: \ 300 North Main Street; Suite 5007. ft e" Tupelo, MS 38802

crpr Greenville, SC 29601
Case: 3:21-cv-00001-NBB-JMV Doc #: 1 Filed: 01/04/21 7 of 13 PagelD #: 7

 

 

Wiease mmemediiely compiictr ts cater fou and wctem i to the U5. Equal Emplopeest Opportuanty

r (Commision (“EEOC”). REMEMESR., a charge of cuploymest discommmafion meet be fiiod wities the

time Timits imposed by law, within 180 days or im some places within 300 days of the alleged discrimination. When we receive

this form, we will review it to determine EEOC coverage. Amswer all questions completely, and attach additional pages if

nested to complete your responses. If you dle mot know the answer to 2 quesiion, answer by stafing “not known.” Tf a
question is net applicable, write “N/A.” (PLEASE PRINT)

@. Pere’ feito

 

 

 

 

Lat Nome: C\AY K Fast Nom: MAPA ma:
Suet or Mailing Address: “Y.0. Prox Goi AptorUmtg#
Cay: Poatesy: tle. County: POOR see VIS me 39G0lo

 

Phone Nemibers: Home: 7) 427- 3p] Wark: (bik) So3 — 766 +t
Cit: (42) SOI- 6743 Emit Adar: PIAMS Til) gmA.LCom
Date of Bad (, - ]1-{960 Sex: 1 Bite ( Foenic Do You Have 2 Dechy? Tl Yes (4 No
Please answer cack of the mext Gheece quesfiees. i. Acc you Hispamk or Latien? [1 Yes Ei'No
a What is your Rac? (Picase choose afl flat apply. [1 American Indien or Alaskan Naive «Ul Asin =] White

9 flack or African American (1 Native Hawaiian or Other Pacific Isfander
aa. What is your National Origin (country of origin or amcestryy? U5, CotiZens
Please Provide The Name OF A Perses We Caz Contact If We Are Unable Te Reach You:
rem Shh Chumy Reisiomiig: _Spopl
Adder: 7084 FoxHan De, cay: Hei AK ec Sem (NG taped 32637
Home Phone: (__) Ofber Phone: Qol ) & 70 - 3515
2. Lbdieve that I wos disvinnieated againw by Gee following axpanization(:): (Check those dint apply)
Employer Oi Union (1 Employment Agency 01 Other (Pieasc Specify)

Organization Contact Information (if the organization ts an employer, provide the address where you actually worked. If you
work from home, check here 01 and provide the address of the office to which you reported.) If more than one employer is
iavelved, attach athflitiend] cherts.

Organization Name: CP nw CofkK And Sep

Aggro: 195 Cfhawal 1 Comty: “Panola

Namsiber ef Eeepheyecs mm flee Or pamzation =i AH Please Chork (f) Ourc

OD Rew Themis 015-19 G@idi-2 OG201-300) OC Mor dan 500
& Your Emplogmest Date (Complictc as many itcess 25 you arc abic_) Are yeu 2 federal eugileper? (3 Yes £1 No

 

 

 

 

 

 

 

 

 

 

Date Hired: -]-19¢8 Ieb Title At He- Ab Tec. hies Ag
Pay Rate When Hired: Va Last or Current Pay Rate: 19,99
Job Titic at Time of Allcend Discrimination: Teth {Ci An Date QunMinkarpet: “7-1/2 - 2014

Name and Title of Immediate Supervisor: ) 35 ft Kee.

Hi Jeb Applicant, Daic You Applied for Job _3—I- 92 Job Title Applied For [fh Jec hiCifnt
1
Case: 3:21-cv-00001-NBB-JMV Doc #: 1 Filed: 01/04/21 8 of 13 PagelD #: 8

4. Whkit is the ressen (basi Ger your claim of employment discrimination?

FOR EXAMPLE, if you feel that you were treated worse than someone else because of race, you should check the bax next to
Race. If you feel you were treated worse for several reasons, such as your sex, religion and national origin, you should check
ai that apply. if you complained «bout discrimimation, parGcipated in sameaue else's campisit, or fled a charge of
@xcriminaios, ond 2 negative action was threatewed an tziten, you stoedid check the box next ip RewiloGen.

A nae CI Sex CiAge 1 Diubiay (1 National Oxigin [1 Refigion 0] Retaliation 01 Porguancy 1) Collar (typically a
difference in skin shade within the same race} 0) Genetic Information: cincle which type(s) of senetic infoxmaiion ts invaived:
1. geneGe tesGieg §=6(0. family modell tory | (i. pemefic services (geectic ocrviers seca: commrises, odecetm or trsfing)
if you checked color, religion er nations atipin, please specify: Nid

 

 

Other srason (ae) for decremoaiien (apn) Vp

5 Sie natipenel éo you iiet you Bedicse Sas Sracinateny? Facet the date(s) of harm, die action(s), and the name(s)
ni apazost you. Please attach aviiiitional paves if ncedied.

@oape ees a Fees Suto, Praclection Sepersions}
A. Date: Action:
oe. Alb ached
Name znd Tifie of Peremf{s) Response.
B. Date: Action:

See Attached
Naane andl Title of Pereenfsd Responsible
6. Why do you believe these actions were discriminatory? Plezce attach addifiensl pares if meeded.

see Attached

 

 

 

 

 

 

 

 

7. What reason{s) were given to you fur the acts you consider discriminatory? By whem? His or Her Jeb Titic?

See Att Ached

&. Desortbe who was in dhe sanee or similar situation as you aud bew they were treated. For example, who else applied
for the same job you did, who else had the same attendance record, or who else had the same performance? Provide the
ave, HK, age, nations! exipin, religion, or dlisdhility of these inilividngis, if known, and if it relates to your claim of
@Goimioaiion. Kor exmngie, if your coauplshtt diege: nave discrimination, provailc the rave ef each pereon; Ff it alleges
sex discrimination, proviile the sex of each person; andi so en. Use aiiditionsl sheets if needed.

 

 

(OF ie Perea in he seme ox Seas Stun 2 vom. whe was eel eer ee
: : ip na MMadhitity Jcb Tile Description of Teratuest

 

 

 

 

 
Case: 3:21-cv-00001-NBB-JMV Doc #: 1 Filed: 01/04/21 9 of 13 PagelD #: 9

" {OF éhe persons im the same or similar situation as yeu, who was treated worse than you?
“Fol Nao Race, Sex, Age, National Oxigin, Rclizion or Disabitty Job Tic Desciiption of Treatment

 

 

 

B See Att Ached

 

(Of the persons in fhe same or sintlar situation 25 you, who was treated the same 2s you?
afl Name Race, Sex, Age, Mationdl Guigm, Rabson aati

a__See, AttfAched

Desotintion of Tinestmest

 

 

w_ see pl -Ached

 

Answer questions 9-12 only if you are claiming discrimination based en disability. If not, skip to question 13. Please tell
ws if you have more tian cue dicshiiity. Pleace add additional pores Sf meedind.

9. Please check all that apply: O1 Yes, I have a disability
(1 I do not have a disability now but I did have one
—" No disability bart dhe enganiteation tueats me as if T aun dizdblsd

30. What is Gee disability Ghat you believe is the reseen for the adverse action taken against you? Doers this disability
prevent or limit you from doing anything? (c.g., lifting, ing, tueathiog, walking, cating for yourself, wocking, ctr.).

 

 

 

11. Do you use medications, medical equipment or anything else to lessen or eliminate the syrsptoms of your disability?
Yes No
If “Wes,” wihat msdkication, eoedicel equine or other assiztamoe din yom eee?

 

 

 

Wie
12, Did you @eaqngloyer far any changes or assistanre to do your jab because of your disdhility?
O Yes & No
i “Yes,” when Gd you ak? Blow did you ask (uexhally oc in wit)?

Who did you ask? (Provide fail name and job title of person)
see Atrached
‘Desoribe the changes or assistance that you aked for: V//g.

 

 

ow cid yout camployer megpand to your maguest? Wits

 
Case: 3:21-cv-00001-NBB-JMV Doc #: 1 Filed: 01/04/21 10 of 13 PagelD #: 10

(13. Ave there any witnesses to the alleged discriminatory incidents? If yes, please identify them below and tell us what
dicy will say. (Please attach additional pages if needed to complete your response)

 

 

 

B_ See Att+RChed

 

44. Have you filed a charge previously on this matter with the EEOC or ancther agency? 1] Yes Kio
iS. ff you fied a comgizint with ancther agency, provide the name of agency and the date of fileey- Aft

 

16. Eizve you soughet beip about this situation from a unien, am attorncy, or any ether seuree? =] Yes No
Provade same of arpauirafion, name of person you spoke with and date of contact. Resiits, of any?

Mix

ae

 

Please check ene of the boxes below to til ws what you waald like as to de with tbe infomnation you are proviiling en this
questiomnaine. If you would tke dp file a change of job diecriiniination, yon emus dio go either witfin 180 days from the day you
knew 2bout the discrimination, or within 300 days fiom the day you karw about the discrimination af the emnployer ts located in
a place where a state or local government agency enforces laws similar to the EEOC’s laws. If you do not file a charge of
discrimination within the time Emits, you will lese your sights. Ef you weed Ebe more information befere Gling a change
ox you have concems abont HEOC's natives éhe employer, onion, or casleymnest ageery thee your change, yoo suay
wish to check Box 1. Hf you want te file a charge, you shoaild check Bax 2.

 

WOKS 00 et kk wae EDO cmghogoe beieer deciding whether im fc a change. T understand Goat by checking Gos box,
lkgee met filo a charge with the EO. Mallee exndicentandl Gat TE condi eee meg nights if I die mat Sie 2 chowege in Gee

 

 

BOK2 YT want to fale. a chasyy of diacxemtestion, and | aedhexize the EEOC to look into the diccsimiaation I dcecsibed show.
Twndicesteed that dee BIDOC secest give the caglleyex, wells, or uglleyseeel aggecy Ghat 1 acceer of Gece
inlienvestiom shout the charge, incleling: wey meme. 1 aise padcxstand Gut the EOC con enlly accept charges of jae
@ectiiatine based on vace, color, ecligion, scx, natined oop, deaiaity, 25¢, practic ification, os wetliaien for opposing
Secxueiecnts

Wathe. Clak 1a- 82020
Tedzy's tate

Sigeaiore

PRYALY ACT SIATERERT: This form is oomcced by the Piteary Adi of £576: Pudi Laws 93.578. Acihodly fer eoquesiing personal data and the uses thecodl ax:

2) JRORM SUMIBERTITLEMATE. BEOC intake Quesiionnaim {R205}, 9) ASEHORIW. 42050. § 2000s Sil), ZUSC.§ 211, USC SH28. 2USC. Wize)

9) IRRIRDAAL RERGERE. hepurpospasfitiis quentiionnsieoiisttonclinitiiftormttionaikntt claimsctanpiinyment diaciniinsttion, didterrine winter the Hoe thas [arinthietion naertthose

«dais, and powide change fing coumacing, asappmpials. Dornsisiertt with 25 CAR 101 122Gb) and 2 DAR sh B{c), this questionnsze may seneasa charge iit. meets the ements ola

charge. 4) ROUTINE USES. EEOC may disclose information from this forrs to other stats, local and faderd agencies 2s appropriate or necessary fo cary out the Commission's fimcfons, or

2200 benomes anare ofa ont or otivinal tawwioksion, EEOC may dino discines information to reponiierts in iigstion, to aoagnessiond ethos in response to inquiries fom patiies to the

charge, itodistilinasy axrmriithassiinasuitigating complaints apetinitatttomesys rapmesriting ite patios tothe thas orite teten! aqpendiasiing iting sthmuttiingarsmnuittyaimarmemattiors,
SHETHER TASOLOSHBE 1S MANDATORY OR VLAMNTARY AND EARECT ON ONDNABUAL SOR BOT PRODI NFER TION, ‘Provitiing this information is wokisitary dettthe

fluro to do 20 may hamper the Commission's investigation of a charge. és not mandatory fat this form be usod to provide tho roquested information.

 

 

 

 

   

htowsribsr 2D
Case: 3:21-cv-00001-NBB-JMV Doc #: 1 Filed: 01/04/21 11 of 13 PagelD #: 11

Martha Clark

Timeline

The first events occurred around January 28,2019, Michael Wilson (bailer operator) start to touch me. |
informed Lisa Kee (supervisor) it continued until May 14, 2019. The harassment occurred on weekly bases.

On May 15, 2019 | was called into the office for by Gray Morrow (human resource) on allegations that | hit
Michael Wilson which | did not do. Gray Morrow (human resource) send me to Dr. William C. Haire (662)563-
4641 for a drug test and evaluation.

On May 16, 2019 | was informed by Morgan Terry (215)343-8987 which is associated with Crown Cork & Seal
schedule mean appointment to see Dr. Allison C. Hanauer (901)302-6620 for a mental evaluation.

On May 20, 2019 | was send to Dr. William C. Haire again for another drug test.
On May 28, 2019 | had my appointment with Dr. Allison C. Hanauer.

On June 17, 2019 | contacted Gray Morrow to ask for any results in my case. He informed that Dr. William.
Haire will contact me..Later that day Dr. Haire set me up an appointment to have an MRI on my brain.

On June 25, 2019 | went to Oxford Diagnostic Center of Radiology for my MRI on my brain.
On July 2, 2019 I was informed by Gray Morrow to go see Dr. Robin Belkson (662)234-5601.
On July 5, 2019 | was had my appointment to see Dr. Robin Belkson.

People in Involved

Michael Wilson was sex harassing me

Lisa Kee discriminated against me because | told her Michael Wilson was touching me, she did nothing nor told
anyone but told HR when Michael Wilson said something. She did not take me seriously because | Was her aunt.
| felt this was a conflict of interest.

Gray Morrow discriminated against me. He didn’t try to hear my side of things. There was no proof of the
allegations Michael Wilson and Lisa Kee made against me and he treated me as if ! was mentally ill.

Witnesses

Charles Anderson (palletizer) heard the rumors work for Crown Cork & Seal.
Danny work for the Ink Company that supply Crown heard the rumors.

How this Event Harm Me

1 was fired. | was also emotionally hurt to lose my job of 31 years over false allegation with no evidence of what |
was accused of. They accused me of being mentally unstable and disable to do my job. —
Case: 3:21-cv-00001-NBB-JMV Doc #: 1 Filed: 01/04/21 12 of 13 PagelD #: 12

Marth Clark

Explanation of the Event

Start around January of 2019 Michael Wilson began to touch me | ask him to stop on several occasions. | told my
Supervisor Lisa Kee and she simply stated that he was just being friendly and didn’t take the situations seriously.
This continued until May of 2019 until I was called into the office by Gray Morrow (human resource) of the
allegations | present in my timeline above. | took every test and evaluation that they gave me and passed all of
them and was still fired. | had no prior documentation or write ups, no history of poor job performance of any
kind. | was falsely accused and discriminated against because they felt | have mental issues.

Martha Clark
outro. CAR
Case: 3:21-cv-00001-NBB-JMV Doc #: 1 Filed: 01/04/21 13 of 13 PagelD #: 13

| would like to file a sue based of the grounds of mental and racism against Crown Cork & Seals. |
previous filed base on mental. But there were some racism circumstances involving my case. | had to prove my
mental stability with several evaluations and test as my accusers did not have to do anything. Everything was
thee: word against mines with no witnesses. Dr. Allison Hanauer who performed mental evaluation cleared me
=) ‘ato work but | was still terminated and test they asked me to take | passed. But | was terminated while
my atbusers were not asked to do anything, and it was only his word against mines. There were nat witnesses to
prdéve what he said was true or actual. Normally in a case like that both people are terminated but based on
éverything | had to do as far the different tests and the only one to be fired. | felt like it was racism,

discrimination, and sexes.

Martha Clark

™
